Name: 73/421/EEC: Commission Decision of 31 October 1973 on the Advisory Committee on Oils and Fats
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-12-24

 Avis juridique important|31973D042173/421/EEC: Commission Decision of 31 October 1973 on the Advisory Committee on Oils and Fats Official Journal L 355 , 24/12/1973 P. 0040 - 0042 Greek special edition: Chapter 03 Volume 10 P. 0074 Spanish special edition: Chapter 03 Volume 7 P. 0116 Portuguese special edition Chapter 03 Volume 7 P. 0116 ++++ ( 1 ) OJ N 119 , 20 . 6 . 1967 , P . 2343/67 . ( 2 ) OJ N L 43 , 22 . 2 . 1971 , PP . 42 TO 44 . COMMISSION DECISION OF 31 OCTOBER 1973 ON THE ADVISORY COMMITTEE ON OILS AND FATS ( 73/421/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS AN ADVISORY COMMITTEE ON OILS AND FATS WAS SET UP BY THE COMMISSION DECISION OF 9 JUNE 1967 ( 1 ) , AS AMENDED BY THE DECISION OF 1 FEBRUARY 1971 ( 2 ) ; WHEREAS IT IS CONSIDERED DESIRABLE , AS A RESULT OF THE ACCESSION OF NEW MEMBER STATES TO THE COMMUNITY , TO REPLACE THE RULES FIXING THE NUMBER AND APPORTIONMENT OF SEATS ON THIS COMMITTEE ; WHEREAS , MOREOVER , THE TEXT OF THE DECISION AFORESAID REQUIRES CERTAIN MINOR ALTERATIONS AND IT IS THEREFORE NECESSARY FOR THE SAKE OF CLARITY TO PRODUCE A COMPLETELY NEW VERSION OF THE TEXT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE TEXT OF THE DECISION OF 1 FEBRUARY 1971 SETTING UP AN ADVISORY COMMITTEE ON OILS AND FATS IS REPLACED BY THE FOLLOWING : " ARTICLE 1 1 . THERE SHALL BE ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON OILS AND FATS , HEREINAFTER CALLED THE " COMMITTEE " . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : AGRICULTURAL PRODUCTS , COOPERATIVES , THE OIL SEED PROCESSING AND VEGETABLE OIL USING INDUSTRIES , TRADERS IN OLIVE OIL AND OIL SEEDS , AGRICULTURAL WORKERS AND WORKERS IN THE FOOD AND FEED MANUFACTURING INDUSTRIES , CONSUMERS . 3 . THE COMMITTEE SHALL CONSIST OF TWO SEPARATE SECTIONS , COMPOSED OF MEMBERS OF THE COMMITTEE : _ THE OLIVE AND OLIVE PRODUCTS SECTION , _ AND THE OIL SEED AND OIL SEED PRODUCTS SECTION . ARTICLE 2 1 . THE COMMITTEE OR EITHER OF ITS SEPARATE SECTIONS MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE OPERATION OF REGULATIONS ON THE COMMON ORGANIZATION OF THE MARKET IN OILS AND FATS , AND IN PARTICULAR ON MEASURES TO BE ADOPTED BY THE COMMISSION UNDER THOSE REGULATIONS . 2 . THE CHAIRMAN OF THE COMMITTEE MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE COMMITTEE OR THE SEPARATE SECTIONS ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL DO SO , IN PARTICULAR , AT THE REQUEST OF ONE OF THE INTERESTS REPRESENTED . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF FIFTY-FOUR MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : ( A ) OLIVE AND OLIVE PRODUCTS SECTION : _ FIVE TO REPRESENTATIVES OF OLIVE GROWERS AND OLIVE OIL PRODUCERS , _ THREE TO REPRESENTATIVES OF OLIVE OIL COOPERATIVES , _ TWO TO REPRESENTATIVES OF THE OLIVE OIL PRODUCING INDUSTRIES , _ ONE TO A REPRESENTATIVE OF THE OLIVE-OIL TRADE , _ THREE TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE OLIVE-OIL INDUSTRY , _ TWO TO CONSUMERS' REPRESENTATIVES ; ( B ) OIL SEED AND OIL SEED PRODUCTS SECTION : _ TWELVE TO REPRESENTATIVES OF OIL SEED GROWERS , _ SEVEN TO REPRESENTATIVES OF OIL SEED COOPERATIVES , _ NINE TO REPRESENTATIVES OF THE OIL SEED PROCESSING AND VEGETABLE-OIL USING INDUSTRIES , OF WHOM : _ FIVE SHALL REPRESENT INDUSTRIES PRODUCING OILS OTHER THAN OLIVE OIL , _ ONE SHALL REPRESENT THE MARGARINE INDUSTRY , _ ONE SHALL REPRESENT INDUSTRIES USING EDIBLE OILS , _ ONE SHALL REPRESENT INDUSTRIES USING OILS FOR INDUSTRIAL PURPOSES , _ ONE SHALL REPRESENT INDUSTRIES USING OIL CAKE , _ TWO TO REPRESENTATIVES OF THE OIL SEED TRADE , _ TWO TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE FOOD AND FEED MANUFACTURING INDUSTRIES , _ SIX TO CONSUMERS' REPRESENTATIVES . ARTICLE 4 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE , WORKERS' ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF THE INTERESTS SPECIFIED IN ARTICLE 1 ( 2 ) AND WHOSE ACTIVITIES COME WITHIN THE SCOPE OF THE COMMON ORGANIZATION OF THE MARKET IN OILS AND FATS ; CONSUMERS' REPRESENTATIVES SHALL BE APPOINTED ON PROPOSALS FROM THE CONSUMERS' ADVISORY COMMITTEE . THOSE BODIES SHALL FOR EACH SEAT TO BE FILLED PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER EXPIRY OF THE THREE YEARS MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE EXPIRY OF THE THREE YEARS BY DEATH OR RESIGNATION . IT MAY ALSO BE TERMINATED WHERE THE BODY WHICH THE MEMBER REPRESENTS REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF THE TERM OF OFFICE . 3 . A LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION , FOR INFORMATION PURPOSES , IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN FOR A PERIOD OF THREE YEARS . THE CHAIRMAN OF THE COMMITTEE SHALL ALSO ACT AS CHAIRMAN OF THE INDIVIDUAL SECTIONS . EACH SECTION SHALL ELECT ITS OWN VICE-CHAIRMAN . THE COMMITTEE MAY , BY THE LIKE MAJORITY AS AFORESAID , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . IN THAT CASE , THE OFFICERS OTHER THAN THE CHAIRMAN SHALL CONSIST AT MOST OF ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED ON THE COMMITTEE . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 6 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE OR OF THE SECTIONS . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE COMMITTEE OR OF THE SECTIONS . EXPERTS SHALL TAKE PART IN DISCUSSIONS ONLY OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 7 THE COMMITTEE AND ITS SECTIONS MAY SET UP WORKING GROUPS TO ASSIST THEM IN CARRYING OUT THEIR WORK . ARTICLE 8 1 . THE COMMITTEE AND ITS SECTIONS SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS SECTIONS , ITS OFFICERS AND THE WORKING GROUPS . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE , ITS SECTIONS , ITS OFFICERS AND THE WORKING GROUPS SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 9 THE COMMITTEE AND THE SECTIONS SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE OR OF EITHER OF ITS SECTIONS , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE OR IN THE SECTION CONCERNED ON THE OPINION TO BE GIVEN , THE COMMITTEE OR THE SECTION AS THE CASE MAY BE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT . THE OUTCOME OF DISCUSSIONS IN THE COMMITTEE OR THE SECTIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL AND TO THE MANAGEMENT COMMITTEES . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR ITS SECTIONS OR OF THE WORKING GROUPS . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 31 OCTOBER 1973 . DONE AT BRUSSELS , 31 OCTOBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI